                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Mark Lott,                                       )           Civil Action No. 2: 18-cv-1777-RMG
                                                 )
                        Plaintiff,               )
                                                 )                 ORDER AND OPINION
        v.                                       )
                                                 )
Timothy Budz                                     )
                                                 )
                        Defendant.               )



        Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge.

(Dkt. No. 107.) recommending that the Court grant Defendants' Motion for Summary Judgment.

(Dkt. No. 85.) Also before the Court is Plaintiffs motion for subpoena. (Dkt. No. 111.) For the

reasons set forth below, the Court adopts the R & R, and grants Defendants' Motion for Summary

Judgment and denies Plaintiffs motion for subpoena.

I.      Background

        Plaintiff brought a prose action under 42 U.S.C. § 1983 on June 28, 2018. (Dkt. No. 1.)

Plaintiff is a civilly-committed individual in the Sexually Violent Predator Treatment Program

("SC SVPTP") at the state facility Correct Care Solutions ("CCRS") located in Columbia South

Carolina.    Plaintiff alleges that on May 23 , 2018, W., a civilly-committed individual, began

assaulting another civilly-committed individual, G., in the recreation yard. (Dkt. No. 11 at 5.)

Plaintiff alleges he jumped on G. to protect him and W. began to hit and stab Plaintiff with a pen

and fists . (Id. at 5- 6.) Plaintiff alleges that CCRS staff restrained W. while waiting for help to

arrive. (Id. at 6 .) Plaintiff alleges the staff were not at their posts and did not have radios that day.

(Id.) Plaintiff alleges Timothy Budz, Director of CCRS was "well aware of ... [W. ' s] violent

behaviors ... since [CCRS] took over the program. (Id.)


                                                     -1-
       Plaintiff alleges claims for negligence, failure to protect, and mitigating circumstances. (Id.

at 4.) In addition, the complaint alleges Plaintiffs constitutional rights were violated under the

First, Eighth, and Fourteenth Amendments. (Id.) Defendant produced several incident reports that

recount the incident at issue all dated May 23, 2019. (Dkt. Nos. 84-2, 105-2.) In addition,

Defendant produced a video of the incident, which does not provide a clear view of the altercation.

On April 29, 2019, Defendants filed a motion for summary judgment and Plaintiff responded.

(Dkt. Nos. 85, 91, 110, 112.) The Magistrate Judge recommended dismissing Plaintiffs§ 1983

claims. (Dkt. No. 107.) Plaintiff filed objections to the R & Rand subsequently filed a motion for

subpoena. (Dkt. Nos. 109, 111.) Defendant filed responses to Plaintiffs objection to the R & R

and Plaintiffs motion for subpoena. (Dkt. No. 114, 115.)

II.    Legal Standard

       A.      Summary Judgment

       To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine issue of any material fact and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). The party seeking summary judgment has the burden of identifying

the portions of the "pleadings, depositions, answers to interrogatories, any admissions on file,

together with the affidavits, if any, which show there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law." Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The Court will construe all inferences and ambiguities against the

movant and in favor of the non-moving party. US v. Diebold, Inc., 369 U.S. 654, 655 (1962).

The existence of a mere scintilla of evidence in support of the non-moving party's position is

insufficient to withstand a motion for summary judgment. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252 (1986). However, an issue of material fact is genuine ifthe evidence is such that a

reasonable jury could return a verdict in favor of the non-movant. Id. at 257.


                                                 -2-
        "When the moving party has carried its burden under Rule 56(c), its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts. " Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). "In the language of the Rule,

the nonmoving party must come forward with "specific facts showing that there is a genuine issue

for trial. " Id. at 587. "Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no ' genuine issue for trial. "' Id. quoting First Nat '! Bank

ofAriz. v. Cities Serv. Co., 391 U.S. 253 , 289 (1968)).

        B.      Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with

this Court. See Mathews v. Weber, 423 U.S . 261 , 270 - 71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). In

the absence of any specific objections, "a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation." See Diamondv. Colonial Life & Accident Ins. Co. , 416 F.3d 310, 315 (4th

Cir. 2005) (internal quotation omitted). Plaintiff filed objections and therefore the R & R is

reviewed de novo.

III.    Discussion

        As the Magistrate Judge ably found, Plaintiffs § 1983 claims fail. Plaintiff asserts a failure

to protect claim while also asserting claims for negligence and mitigating circumstances. (Dkt. No.

11 at 5-6.) The Magistrate Judge concedes that Plaintiffs claims for negligence and mitigating

circumstances are not actionable under§ 1983. See Daniels v. Williams, 474 U.S. 327, 328 (1986)


                                                   -3-
328 (1986) (holding the Due Process Clause is "simply not implicated by a negligent act of an

official causing unintended loss of or injury to life, liberty, or property.") Failure to protect claims

filed by a civilly committed SVP are analyzed under a standard coextensive with that applicable

to persons under the Eighth Amendment. Francis v. Watson, No. C/A3:05-2499-JFA-JRM, 2006

WL 2716452, at *6 (D.S.C. Sept. 22, 2006). The Eighth Amendment is not violated by the

"negligent failure to protect inmates from violence." Id.

        Plaintiff is a civilly committed individual under the Sexually Violent Predator Act. S. C.

Code Ann. § 44-48-10. This type of custody most closely resembles that of a pre-trial detainee.

Treece v. McGill, Case No. 3:08-cv-03909-DCN, 2010 WL 3781695, at *4 (D.S.C. Sept. 21 ,

2010). The Due Process rights of a pre-trial detainee are at least equal to Eighth Amendment

protections available to a protected prisoner. Martin v. Gentile, 849 F.2d 863 , 870 (4th Cir. 1988).

The Eighth Amendment requires prison officials to protect prisoners from violence at the hands of

other prisoners." Farmer v. Brennan, 511 U.S. 825, 833 (1994). The burden is on the petitioner

to demonstrate that prison officials violated the Eighth Amendment and the burden is heavy. Pyles

v. Fahim , 771 F.3d 403 , 408-9 (7th Cir. 2014).

        "Deliberate" or "callous indifference" on the part of a prison official to a "specific known

risk of harm" states an Eighth Amendment claim. Pressly v. Hutto, 816 F.2d 977, 979 (4th Cir.

1987). Not every "injury suffered by one prisoner at the hands of another ... translates into

constitutional liability for prison officials responsible for the victim' s safety." Farmer, 511 U.S.

at 834. A prison official may be held liable under the Eighth Amendment for an act or omission

that results in the denial of"minimal civilized measure oflife' s necessities." Id. The prison official

must have a "sufficiently culpable state of mind." Id. This means the prison official must have

acted with "deliberate indifference." Wilson v. Seiter, 501 U.S. 294, 302-3 (1991). A prison




                                                   -4-
official acts with deliberate indifference if he has "actual knowledge that an inmate faces

substantial risk of serious harm and disregards the risk by failing to take reasonable measures to

abate it." Farmer, 511 U.S. at 835. The test is not "whether an official knew or should have known

of the possibility of harm, but whether he did, in fact, know of it and consciously disregard[ ed]

that risk. " Id. The official must be aware of facts which "the inference could be drawn that a

substantial risk of serious harm exists" and he must also "draw the inference." Id. at 837.

       The Magistrate correctly concluded that there is no issue of fact as to whether Defendant

had actual knowledge that W. posed a substantial risk of harm to Plaintiff and that Defendant

disregarded that risk. The Court carefully reviewed the parties arguments on summary judgment

(Dkt. Nos. 85, 91 , 109, 110, 112.) in addition to the record before it. In a prior discovery order,

the Court ordered Defendant to produce records dating back two years prior to May 23 , 2018 and

detailing violent encounters between W. and other civilly-committed individuals, including

Plaintiff, and additional records that would demonstrate W. 's violent history. (Dkt. No. 78 at 2.)

The Court reviewed the records which include incident reports documenting encounters between

W. and Plaintiff prior to May 23 , 2018. On December 31 , 2016, W. struck Plaintiff and W. was

placed in his room until further notice. (Dkt. No. 84-2 at 1.) On January 1, 2017, Captain Howell

spoke to W. about not threatening others in the unit. (Dkt. No. 84-2 at 2.) A second incident

occurred on April 23, 2017, where W. approached Plaintiff and threatened him. (Dkt. No. 84-2 at

3.) A third incident occurred on May 3, 2017, when W. threatened Plaintiff saying he could "beat

the shit out of him" and he was "tired of ... [Plaintiff] lying on him. " (Dkt. No. 84-2 at 5.)

       Defendant submitted an affidavit averring that "the other resident [W.] is not considered a

threat to Plaintiff any more than he is considered a threat to any resident. Based upon my

professional judgment and knowledge and familiarity with the other resident [W.] , there was no




                                                 -5-
known threat or risk to Plaintiff." (Dkt. No. 85-1 at 2-3.) Defendant avers that Plaintiff never

complained to him about W., and "upon information and belief' Plaintiff did not complain to any

other CCRS employee regarding W. (Id. at 3.)

        In addition, Defendant presents the affidavit of Jarad Anderson, Security Director for

CCRS. (Dkt. No. 85-2.) Defendant and Anderson aver that "[CCRS] enacted security measures to

protect residents at the SC SVPTP. [CCRS] employs Therapeutic Security Technicians ("TST")

and Custody Officers ("CO") to provide . . . support to residents by continuously monitoring

resident and unit activities." (Dkt. Nos. 85-1 at 2; 85-2 at 1.) In addition, they allege the TSTs are

responsible for maintaining the safety of the residents by conducting safety inspections and taking

necessary actions to correct, deescalate, and/or halt resident behavior including physical restraint

of residents. (Id.) They aver TS Ts monitor residents while they are moving within the facility and

in the recreation yard. (Id.)

        Anderson avers he manages all shift supervisors, shift assignments, and security details

and that Defendant does not determine how many security personnel are on duty at once. (Dkt.

No. 85-2 at 2.) Regarding the incident on May 23 , 2018, Anderson avers that extra staff were on

duty and that CCRS maintains enough radios for each staff member. (Id.) He also avers that he is

familiar with W. and did not consider W. to be a security threat to Plaintiff any more than he was

a threat to any other resident. (Id.) He avers W. was not prohibited from the yard on May 23, 2018

and there was no physical or verbal threat made to Plaintiff prior to the incident. (Id.)

       The record before the Court demonstrates there is no issue of material fact regarding

Defendant's lack of knowledge whether W. posed a substantial risk of harm to Plaintiff and that

he did not consciously disregard the risk. The incident reports reflect that Plaintiff and W. had

three encounters in the two-year period prior to the May 23, 2018 incident. Only one encounter




                                                 -6-
turned physical and the latest encounter occurred approximately one year prior to the May 23 ,

2018 incident. Further, Defendant avers that he did not think W. was a threat to Plaintiff. Although

Plaintiff argues in his opposition to motion for summary judgment and in his objections to the R

& R that there is evidence he complained to Defendant about W., the record does not reflect those

communications. (Dkt. Nos. 91 at 2; 109.) There is no evidence to show Defendant failed to take

security precautions for Plaintiffs safety or demonstrated a deliberate indifference to a specific

known harm of risk. In addition, there is no evidence to show Defendant was aware of facts from

which an inference could be drawn that W. posed a substantial risk of harm to Plaintiff and

Defendant drew the inference. Farmer, 511 U.S. at 844. As the Petitioner cannot demonstrate

Defendant had actual knowledge of a harm and consciously disregarded it, his § 1983 claim fails.

The Court adopts the conclusion of the Magistrate Judge to grant Defendant' s motion for summary

judgment.

        The Court reviewed Plaintiffs motion for subpoena (Dkt. No. 111.) Plaintiff requests

video and incident reports from an alleged incident that occurred on August 10, 2019. (Dkt. No.

111). 1 Plaintiff alleges that resident W. is a threat to anyone around and that on August 10, 2019,

resident W. assaulted an additional resident. (Dkt. No. 110). Plaintiffs request for incident reports

and video of the August 10, 2019 incident regards a different altercation involving resident W.,

and Plaintiff does not allege that he was involved. Further, the August 10, 2019 incident occurred

over a year after the altercation for which Plaintiff filed this lawsuit. (Dkt. No. 111 .) The requested

incident reports and video would not provide evidence to show Defendant had actual knowledge




1
 These allegations are also referenced in Plaintiffs second motion in opposition to Defendant' s
motion for summary judgment (Dkt. No. 110).


                                                  -7-
that W. posted a substantial risk of harm to Plaintiff and that Defendant disregarded that risk,

therefore, Plaintiffs motion for subpoena is denied.

IV.    Conclusion

       For the reasons set forth above, the Court ADOPTS the R & R.                         (Dkt. No.

107.) Defendant' s motion for summary judgment (Dkt. No. 85) is GRANTED. Plaintiffs motion

for subpoena is DENIED (Dkt. No . 111.)

       AND IT IS SO ORDERED.




                                                                       er el
                                                       United States District Court Judge
September ~ 2019
Charleston, South Carolina




                                               -8-
